DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020, 01/07/2021, 02/24/2021, 04/01/2022, and 04/01/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: guiding element in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-28 of U.S. Patent No. 11,246,347 in view of Gough et al (US 2016/0014851). 
Regarding claim 15, U.S. Patent No. 11,246,347 discloses an aerosol-generating device (Claim 1 line 1), comprising: 
an induction heater configured to heat an aerosol-forming substrate and comprising an induction coil and a heating element (Claim 1 lines 4-6), and a housing (Claim 1 line 2), wherein the induction coil is arranged within the housing (Claim 1 lines 4-6), the heating element being arrangeable within the induction coil (Fig. 1b shows the heating element arranged within the induction coil.)  and wherein the housing comprises a second side opening (Shown in the figure below), which corresponds to the first side opening of the induction coil within the housing.

    PNG
    media_image1.png
    451
    669
    media_image1.png
    Greyscale

However, U.S. Patent No. 11,246,347 does not disclose the induction coil comprising a first side opening along a longitudinal length of the induction coil, and the first side opening being configured to enable access to the heating element.
Nonetheless, Gough teaches the induction coil (Fig. 3 #31 flattened, open cylindrical-shaped coil) comprising a first side opening along a longitudinal length of the induction coil (Fig. 3 shows #31 flattened, open cylindrical-shaped coil shows the coil having a side opening along a longitudinal length of the coil) , and the first side opening being configured to enable access to the heating element (The opening would allow access to the heating element.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerosol-generating device of U.S. Patent No. 11,246,347 by incorporating the flattened, open cylindrical-shaped coil as taught by Gough for the purpose of providing a greater surface area, and thus a greater flux, while providing a larger inner space to envelope the work piece. ([0033])
Regarding claim 27, U.S. Patent No. 11,246,347 discloses a method for manufacturing an aerosol-generating device, comprising: 
providing an induction heater for heating an aerosol-forming substrate, the induction heater comprising an induction coil and a heating element, wherein the heating element is arrangeable within the induction coil (Claim 1 lines 4-6), and providing a housing, wherein the induction coil is arranged within the housing (Fig. 1b shows the heating element arranged within the induction coil.), and wherein the housing comprises a second side opening (Shown in the figure below), which corresponds to the first side opening of the induction coil within the housing. 

    PNG
    media_image1.png
    451
    669
    media_image1.png
    Greyscale

However, U.S. Patent No. 11,246,347 does not disclose wherein the induction coil comprises a first side opening along a longitudinal length of the induction coil, wherein the first side opening is configured to enable access to the heating element.
Nonetheless, Gough teaches wherein the induction coil comprises a first side opening along a longitudinal length of the induction coil, wherein the first side opening is configured to enable access to the heating element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of U.S. Patent No. 11,246,347 by incorporating the flattened, open cylindrical-shaped coil as taught by Gough for the purpose of providing a greater surface area, and thus a greater flux, while providing a larger inner space to envelope the work piece. ([0033])
Regarding claim 28, U.S. Patent No. 11,246,347 discloses an aerosol-generating device (Claim 1 line 1), comprising an induction heater configured to heat an aerosol-forming substrate, the induction heater comprising an induction coil configured to receive a heating element (Claim 1 lines 4-6), and a housing (Claim 1 line 2), wherein the induction coil is arranged within the housing (Fig. 1b shows the heating element arranged within the induction coil.), and wherein the housing comprises a second side opening (Shown in the figure below), which corresponds to the first side opening of the induction coil within the housing.

    PNG
    media_image1.png
    451
    669
    media_image1.png
    Greyscale

However, U.S. Patent No. 11,246,347 does not discloses the induction coil comprising a first side opening along a longitudinal length of the induction coil, wherein the first side opening is configured to enable access to the heating element received within the induction coil.
Nonetheless, Gough teaches the induction coil (Fig. 3 #31 flattened, open cylindrical-shaped coil) comprising a first side opening along a longitudinal length of the induction coil (Fig. 3 shows #31 flattened, open cylindrical-shaped coil shows the coil having a side opening along a longitudinal length of the coil) , and wherein the first side opening being configured to enable access to the heating element received within the induction coil (The opening would allow access to the heating element.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerosol-generating device of U.S. Patent No. 11,246,347 by incorporating the flattened, open cylindrical-shaped coil as taught by Gough for the purpose of providing a greater surface area, and thus a greater flux, while providing a larger inner space to envelope the work piece. ([0033])

Allowable Subject Matter
Claims 16-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
For independent claim 15:
The claimed invention is an aerosol-generating device, comprising: an induction heater configured to heat an aerosol-forming substrate and comprising an induction coil and a heating element, the heating element being arrangeable within the induction coil, the induction coil comprising a first side opening along a longitudinal length of the induction coil, and the first side opening being configured to enable access to the heating element; and a housing, wherein the induction coil is arranged within the housing, and wherein the housing comprises a second side opening, which corresponds to the first side opening of the induction coil within the housing.
The closest prior art would be Blandino et al (US 2017/0055580). Blandino teaches an aerosol-generating device, comprising: an induction heater configured to heat an aerosol-forming substrate and comprising an induction coil and a heating element, the heating element being arrangeable within the induction coil, and a housing. 
However, Blandino does not teach the induction coil comprising a first side opening along a longitudinal length of the induction coil, and the first side opening being configured to enable access to the heating element; and wherein the housing comprises a second side opening, which corresponds to the first side opening of the induction coil within the housing.
The second closest prior art would be Gough et al (US 2016/0014851). Gough teaches the induction coil comprising a first side opening along a longitudinal length of the induction coil, and the first side opening being configured to enable access to the heating element. However, Gough does not teach wherein the housing comprises a second side opening, which corresponds to the first side opening of the induction coil within the housing.

For independent claim 27:
The claimed invention is a method for manufacturing an aerosol-generating device, comprising: providing an induction heater for heating an aerosol-forming substrate, the induction heater comprising an induction coil and a heating element, wherein the heating element is arrangeable within the induction coil, wherein the induction coil comprises a first side opening along a longitudinal length of the induction coil, wherein the first side opening is configured to enable access to the heating element; and providing a housing, wherein the induction coil is arranged within the housing, and wherein the housing comprises a second side opening, which corresponds to the first side opening of the induction coil within the housing.
The closest prior art would be Blandino et al (US 2017/0055580). Blandino teaches providing an induction heater for heating an aerosol-forming substrate, the induction heater comprising an induction coil and a heating element, wherein the heating element is arrangeable within the induction coil, and providing a housing. 
However, Blandino does not teach wherein the induction coil comprises a first side opening along a longitudinal length of the induction coil, wherein the first side opening is configured to enable access to the heating element; and wherein the housing comprises a second side opening, which corresponds to the first side opening of the induction coil within the housing.
The second closest prior art would be Gough et al (US 2016/0014851). Gough teaches wherein the induction coil comprises a first side opening along a longitudinal length of the induction coil, wherein the first side opening is configured to enable access to the heating element. However, Gough does not teach wherein the housing comprises a second side opening, which corresponds to the first side opening of the induction coil within the housing.

For independent claim 28:
The claimed invention is an aerosol-generating device, comprising an induction heater configured to heat an aerosol-forming substrate, the induction heater comprising an induction coil configured to receive a heating element, the induction coil comprising a first side opening along a longitudinal length of the induction coil, wherein the first side opening is configured to enable access to the heating element received within the induction coil; and a housing, wherein the induction coil is arranged within the housing, and wherein the housing comprises a second side opening, which corresponds to the first side opening of the induction coil within the housing.
The closest prior art would be Blandino et al (US 2017/0055580). Blandino teaches an aerosol-generating device, comprising an induction heater configured to heat an aerosol-forming substrate, the induction heater comprising an induction coil configured to receive a heating element and a housing. However, Blandino does not teach the induction coil comprising a first side opening along a longitudinal length of the induction coil, wherein the first side opening is configured to enable access to the heating element received within the induction coil and wherein the housing comprises a second side opening, which corresponds to the first side opening of the induction coil within the housing.
The second closest prior art would be Gough et al (US 2016/0014851). Gough teaches the induction coil comprising a first side opening along a longitudinal length of the induction coil, wherein the first side opening is configured to enable access to the heating element received within the induction coil. However, Gough does not teach wherein the housing comprises a second side opening, which corresponds to the first side opening of the induction coil within the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761